TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 31, 2014



                                       NO. 03-11-00541-CV


                   Texas Association of Psychological Associates, Appellant

                                                  v.

                     Texas State Board of Examiners of Psychologists and
                         Texas Psychological Association, Appellees




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on August 23, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.